Citation Nr: 1529073	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-23 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a right elbow disability, variously claimed as a right arm disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1964 to November 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In November 2009, the Veteran was afforded a hearing before a Decision Review Officer (DRO).  In January 2015, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings have been associated with the record. 

Additional evidence, including a VA elbow and forearm disability benefits questionnaire and a February 2015 private audiological evaluation report, was received after the Board hearing; the Veteran verbally waived RO consideration of such evidence during the hearing.  See 38 C.F.R. § 20.1304.

The issues of service connection for bilateral hearing loss, hypertension, and a right elbow/arm disability addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current right hip disability is not shown.

2.  The Veteran's tinnitus is reasonably shown to be related to/caused by his exposure to noise trauma in service.


CONCLUSIONS OF LAW

1.  Service connection for a right hip disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claims.  A May 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  With respect to the claim of service connection for tinnitus, a VA audiological evaluation was performed in January 2010.  The Board finds this examination adequate for adjudication purposes

A VA examination is not necessary with respect to the right hip claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United Stated Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.159(c)(4) provides that an examination or opinion is necessary if the evidence of record: 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; 2) establishes that the Veteran suffered an event, injury, or disease in service; and 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court noted that the third prong of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.

In this case, although the Veteran reports experiencing right hip pain which may suggest a persistent or recurrent symptom of a disability, the medical evidence indicates that his right hip complaints have been related to lumbar spine issues (right side sciatica).  The Veteran's lumbar spine pathology is not a service-connected disability, and no claim asserting entitlement to service connection for a low back disorder is currently before the Board or otherwise pending before VA.  To any extent that the sciatic pain in the right hip may be indicated by the evidence, even assuming that such could be construed as a manner of "right hip disability," the evidence already of record is sufficient to determine that no basis for an award of service connection is presented as there is no contention or indication in this case suggesting that the Veteran's low back pathology may be linked to his military service.  The Veteran's claim on appeal features his assertion that a right hip injury during service caused a chronic right hip disability that persists to the present time, and the evidence already of record is sufficient for a determination that the Veteran does not have a residual right hip disability from in-service injury or otherwise due to service.  Consequently, the criteria of McLendon are not met, and an examination (to secure a nexus opinion) is not warranted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the January 2015 Board hearing, the undersigned asked questions of the Veteran and his representative to ascertain the nature of the Veteran's right hip and tinnitus disabilities. His testimony reflects knowledge of the elements necessary to substantiate his claims of service connection.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for a Right Hip Disability

The Veteran's STRs are silent for any complaints or treatment of right hip problems.  On August 1986 retirement examination, no hip problems were noted and examination was normal.  The Veteran did report swollen or painful joints on February 1984 periodic report of medical history, though musculoskeletal and lower extremity examinations were normal.

A February 2000 private treatment record notes the Veteran reported hip pain from his hip to his foot.  A follow-up visit showed the Veteran complained of low back pain with right leg pain including numbness in his right foot.  The assessment was right side sciatica. 

At the November 2009 Decision Review Officer hearing, the Veteran reported being in an automobile accident around November of 1974 which lead to his right hip disability.  He noted that he did not go to sick call, but was treated in the field.  He reported that he experiences hip pain, that it sometimes locks, and that he has had shots for it.

At the January 2015 Board hearing, the Veteran reported a 1983 motor vehicle accident as the cause of his hip disability, that he was not treated for his hip disability after discharge from service, and that he had an upcoming appointment to address his hip pain complaints.  No additional evidence regarding his hip disability has been submitted since the Board hearing.

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran is competent to describe symptoms of right hip pain, the Board accords his statements regarding a diagnosis of a hip disability for VA purposes no probative value as it is not the type of disability a layperson is competent to diagnose.

While the Board acknowledges that the Veteran is competent to report hip pain as well as a motor vehicle accident in service and there is evidence that the Veteran previously sought treatment for hip pain, there is no indication in the record that he has been diagnosed with a hip disability at any time during this appeal.  As there is no current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, service connection for a right hip disability is denied.

Tinnitus

The Veteran claims that he has tinnitus as a result of noise exposure during service.   His STRs are silent for complaints or treatment of tinnitus.  His DD 214 reflects that he was awarded the Combat Infantryman's Badge and therefore exposure to acoustic trauma during service has been conceded.  Notably, tinnitus is a disability that is eminently capable of observation by the person experiencing it, and generally is not capable of objective verification.  Therefore, lay evidence is competent evidence to establish the existence of tinnitus, and credible testimony is probative evidence to establish when tinnitus began and continuity of symptoms since.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On his November 2009 DRO hearing, the Veteran reported experiencing tinnitus prior to separation from service.   

On January 2010 VA audiological evaluation, the examiner noted that tinnitus is present in the right ear which is constant and is as likely as not related to noise exposure from being a police officer post-service and shooting on the firing range. 

At the January 2015 Board hearing, the Veteran reported that he experiences tinnitus, which is constant. 

On February 2015 private audiological evaluation, the provider noted bilateral tinnitus with the right ear being greater than the left ear.  

Based on a review of the evidence, the Board concludes that service connection for tinnitus is warranted as it concedes an in-service acoustic trauma and postservice evidence shows that he currently has tinnitus.  The Veteran has maintained that his tinnitus began during service and has persisted since.  Additionally, although the January 2010 examiner found that the Veteran's tinnitus was related to his post-service work as a policeman, the examiner failed to take into consideration the Veteran's conceded noise exposure over his 22 year service career working around heavy artillery and gunfire.  Thus, resolving any remaining reasonable doubt in his favor, as required, the Board finds that the requirements for establishing service connection are met, and that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal seeking service connection for a right hip disability is denied.

The appeal seeking service connection for tinnitus is granted.


REMAND

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On January 2010 VA audiological evaluation, the examiner noted that there is no pathology to render a diagnosis and that the Veteran does not meet the criteria of hearing loss.  However, review of January 2010 air conduction audiometry reveals that 4 out of the 5 frequencies for the right ear and 5 out of 5 frequencies of the left ear show puretone thresholds over 26 decibels, as required to show a hearing loss disability by VA standards.  Similarly, a February 2015 private audiological evaluation also showed hearing loss for VA purposes.  

As a current hearing loss disability has been shown, an opinion to address whether such disability is related to his service, to include as due to his conceded noise exposure is necessary.  

With respect to the Veteran's right elbow/arm disability, a December 2009 VA examination noted that X-rays showed degenerative joint disease for the right elbow and an old, healed fracture of the distal humerus.  A VA elbow and forearm disability benefits questionnaire (DBQ) received in February 2015 diagnosed osteoarthritis and a bony deformity of the right elbow.  The Veteran has alleged that his right elbow/arm disability is due to a motor vehicle accident in service.  The types of injuries described by the Veteran are consistent with the circumstances of his combat service.  See 38 U.S.C.A. § 1154(b) (West 2014).  Although there is no documentation of this incident in the service records, the Veteran is competent to describe injuries that occurred during service.  Neither the December 2009 VA examination nor the February 2015 DBQ provide a medical opinion as to the nature and etiology of the Veteran's right elbow disability.  Accordingly, the low threshold standard, as to when an examination to secure a nexus opinion is necessary, is met and an examination should be arranged.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Veteran has a diagnosis of hypertension and has been found to have served in Vietnam.  Thus, he is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii).  Further, the Board notes that the National Academy of Sciences (NAS) Institute of Medicine 's Veterans and Agent Orange: Update 2006 (2006 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to herbicides and hypertension, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  Given the 2006 Update, the Board finds there to be an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service.  See McLendon, 20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the providers of all treatment and/or evaluation, pertinent to the issues on appeal (records of which are not already associated with his claims file), and to provide any releases needed to secure records of any private evaluation and/or treatment. All relevant VA treatment records not already associated with the claims file must be obtained.

2.  After the development sought above is completed, arrange for an audiology examination of the Veteran to ascertain the nature and likely etiology of any current bilateral hearing loss.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must respond to the following:

Is it at least as likely as not (a 50% or better probability) that any bilateral hearing loss documented at any time during the period of the current claim (to include February 2015 private audiometry report) is related to any incident of his military service (to include the conceded combat noise exposure therein)?  The examiner must specifically consider and address the Veteran's documented combat service as well as his post-service occupation as a police officer.

The examiner must explain the rationale for all opinions, citing to relevant service treatment records, supporting factual data, and medical literature, as appropriate.  

3.  Arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any right elbow/arm disability entity.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

 (a) Please identify (by medical diagnosis) each right elbow/arm disability entity found.

 (b) As to each right elbow/arm disability entity diagnosed, opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service (to include a motor vehicle accident therein)?  For the purposes of this opinion, the examiner should assume the Veteran's history regarding his combat experiences is true.

The examiner is requested to provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Arrange for an appropriate VA examination to address the probable etiology of the Veteran's hypertension.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should respond to the following:

Is it at least as likely as not (a 50% or greater probability) that the Veteran's hypertension is related to his service, to include due to exposure to herbicides therein?

The examiner should note that the Veteran is presumed to have been exposed to herbicides in service.  The examiner should discuss the 2006 Update and its findings related to hypertension, i.e., that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.

5.  Then review the record and readjudicate the claims.  If either remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


